EXHIBIT 32.1 SECTION 1350 CERTIFICATION In connection with the Quarterly Report of Century Next Financial Corporation (the “Company”) on Form 10-Q for the period ended September 30, 2012, each of the undersigned, Benjamin L. Denny, President and Chief Executive Officer of the Company, and Mark A. Taylor, Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 9, 2012 By: /s/ Benjamin L. Denny Benjamin L. Denny President and Chief Executive Officer Date:November 9, 2012 By: /s/ Mark A. Taylor Mark A. Taylor Senior Vice President and Chief Financial Officer A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act has been provided to Century Next Financial Corporation and will be retained by Century Next Financial Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
